Citation Nr: 0700018	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-29 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for postoperative residuals of a right kidney transplant.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and two observers


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from November 1983 until 
November 1987.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In June 2006, a video conference hearing was held before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is of record.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding private 
treatment reports, and treatment records from the VA Medical 
Center in Indianapolis, Indiana and the VA Veterans Center in 
Fort Wayne, Indiana.  Indeed, the veteran reported that he 
receives periodic treatment from these VA facilities as 
indicated by transcript of the June 2006 videoconference 
hearing.  These treatment records and possibly other VA 
outpatient records are not currently associated with the 
claims file.  

Because the Board has identified potentially outstanding 
private and VA records pertinent to the veteran's claim, 
filed in January 2001, VA must undertake efforts to acquire 
such documents as these records may be material to the 
veteran's claim.  In this regard, it is noted that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the Board finds that a reasonable effort should be made to 
obtain such records.  See 38 U.S.C.A. § 5103A(b).

Additionally, at the June 2006 videoconference hearing, the 
veteran reported receiving treatment from Dr. D.C. in Goshen, 
Indiana within the last three months.  The Board finds that 
these private clinical records may further assist the Board 
in developing a more complete picture of the veteran's 
disabilities and a reasonable effort should be made to obtain 
them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request him 
to identify the complete name, address, 
and approximate dates of treatment at 
Nephrology Incorporated, and by Dr. D.C., 
on provided VA Forms 21-4142, 
Authorization and Consent to Release 
Information.  Inform that veteran to 
complete additional VA Form 21-4142 for 
any other medical care providers who may 
possess additional records referable to 
treatment regarding the residuals of his 
kidney transplant, including hypertension 
since 2000.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Also, 
notify the veteran that he may obtain the 
evidence himself and send it to VA.  

2.  Obtain all of the veteran's treatment 
records and progress reports from 2000 
until present located at the VA Medical 
Center in Indianapolis, Indiana and the 
VA Veterans Center in Fort Wayne, Indiana 
or any other VA facility where the 
veteran received treatment regarding the 
residuals of his kidney transplant or 
hypertension.  If no records are 
available, the claims folder must 
indicate this fact. 

3.  Following completion of the above, 
readjudicate the issues on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.	
 



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


